Citation Nr: 9922444	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for limitation of 
dorsiflexion, both ankles, probably secondary to bilateral 
pes planus, currently evaluated as 30 percent disabling.

2.  Timeliness of the appeal on the issue of entitlement to a 
total disability rating based on individual unemployability 
(TRIU) due to service-connected disability. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to December 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, which increased the evaluation for the 
veteran's service-connected limitation of dorsiflexion, both 
ankles, probably secondary to bilateral pes planus (bilateral 
lower leg disability) to 30 percent, effective July 7, 1992.  
The veteran timely appealed this determination to the Board.  
The appellant also initiated an appeal of a June 1996 denial 
of a TRIU.  

In March 1993, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  Thereafter, in April 
1994, she testified at a hearing held before the undersigned 
Member of the Board sitting at the RO (Travel Board hearing).  
During the latter hearing, the undersigned Board Member 
granted the veteran's request that the record be held open 
for submission of pertinent private medical evidence that was 
to be accompanied by a waiver of RO consideration.  However, 
no additional medical records were subsequently received by 
the Board.  

In March 1996 and in March 1998, the Board remanded the 
appeal for clarification of the veteran's private attorney 
representation.  In 1998, the veteran informed the RO that 
she wished to be unrepresented in the appeal.


REMAND

The Board has carefully reviewed the claims file and finds 
that the veteran's claim must again be remanded, even though 
such action will, regrettably, further delay a decision in 
this appeal.  

In her statements and testimony, the veteran essentially 
argues that an increased disability rating of 100 percent for 
her service-connected condition is warranted because she 
suffers from three distinct lower extremity disabilities 
(bilateral pes planus, a bilateral ankle disability and a 
bilateral calf disability), all of which she claims are 
related to service.  However, the Board notes that the record 
raises some questions as to the appropriate characterization 
for the veteran's service-connected disability, and, hence, 
the appropriate diagnostic code(s) under which to evaluate 
the claim.  

Service medical records (to specifically include the report 
of a an April 1986 medical board evaluation (MEB)) reflects 
relevant diagnoses of pes planus (assessed as existing prior 
to service but permanently aggravated by service) and 
bilateral calf pain of uncertain etiology, possibly secondary 
to pes planus.  As noted above, the RO has characterized the 
disability as limitation of dorsiflexion, both ankles, 
probably secondary to bilateral pes planus.  However, the 
disability is evaluated, under Diagnostic Code 5276, 
apparently as analogous to pes planus, despite the fact that 
there is no clear, current showing of pes planus (recent x-
rays for that condition were negative), or evaluation 
specifically for that condition, and the more recent medical 
evidence includes an opinion that any current pes planus does 
not result in limitation of dorsiflexion of the ankles.  See 
August 1997 VA examination report.  Moreover, while the RO 
appears to have considered the appellant's assertions of a 
bilateral calf disability in adjudicating the claim for an 
increased rating for his service-connected disability, in 
view of the veteran's assertions that a separate evaluation 
is warranted for a bilateral calf disability, the Board finds 
that the RO should consider whether, in fact, service 
connection is warranted for such disability as a separate, 
inextricably intertwined claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

To help resolve the questions raised in connection with the 
current appeal, the RO should have the veteran undergo 
further examination to identify the full nature and extent of 
all disability affecting the bilateral feet and lower legs 
(to include an assessment of the extent to which each such 
disability results in functional loss due to pain and other 
factors, see 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995)), and to obtain 
competent medical opinion addressing the question which 
current bilateral foot and/or lower leg conditions are 
related to active military service.  Such an examination and 
opinion is warranted where, as here, the medical evidence 
currently of record, is insufficient to adequately evaluate 
the service-connected condition.  See Arms v. West, 12 Vet. 
App. 188 (1999).  

Prior to having the veteran undergo further examination, 
however, the RO should obtain and associate with the record 
all outstanding medical records.  The record shows that the 
veteran has been receiving regular treatment for her service-
connected bilateral lower leg disability at the Atlanta, 
Georgia, VA Medical Center.  However, records of such 
treatment, dated subsequent to December 1992, have not been 
associated with the claims folder.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain these treatment records, 
especially because they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of this claim.  Indeed, during her March 1993 
hearing, the hearing officer indicated that VA "obviously 
needed to obtain those records."  Subsequent notations in 
the claims folder reflect a similar conclusion. 

The record also reveals that the veteran was granted 
entitlement to VA Vocational Rehabilitation benefits, 
although no Vocational Rehabilitation and Education (VRE) 
folder has been obtained.  The RO should obtain such folder 
and the information contained therein should be considered in 
the adjudication of the veteran's claim.

After completion of the requested development, on 
readjudication of the claim, the RO should consider whether 
separate evaluations for each disability are warranted.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14 (1998)).  The RO 
also should consider whether the criteria for implementing 
the procedures for award of an increased rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), are 
met.  In this regard, the Board observes that, during the 
August 1997 VA examination, she reported that she sat and 
slept for 21 to 22 hours each day, that she "hardly goes out 
or did anything else," and that she had no more than two 
hours of total daily activity, which included walking and 
standing.  Although it is unclear whether the veteran is 
still employed, in the past, she has been employed in a 
cosmetology shop, as a food service worker and in the 
security industry, all positions that required prolonged 
standing.  In addition, she reports that the medications that 
she takes to treat her service-connected bilateral lower leg 
disability make her drowsy.  Such assertions should be 
considered in determining whether the schedular criteria are 
inadequate to evaluate the veteran's current disability.  

The Board also notes that, in a June 1996 rating decision, 
the RO denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  In a letter dated in July 1996, the RO notified 
the veteran of that determination.  In response, in a Notice 
of Disagreement (NOD) received by the RO in March 1997, the 
veteran indicated that she wished to appeal that 
determination.  In December 1997, the RO issued the veteran a 
Supplemental Statement of the Case (SSOC) that explained the 
bases for denial of the TRIU claim.  It does not appear that, 
to date, the veteran has submitted anything that might be 
construed as a Substantive Appeal with respect to this claim.  
See 38 C.F.R. § 20.302 (1998).  However, this matter has not 
been addressed by the RO.  Thus, the RO should adjudicate the 
question of whether the substantive appeal as to that claim 
was timely filed; this should be accomplished by the RO in 
the first instance to avoid any prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the Board notes that, in a July 1993 rating 
decision, the RO denied entitlement to service connection for 
a gastrointestinal disability, claimed as secondary her 
service-connected bilateral lower leg disability.  During her 
April 1994 hearing, the veteran testified that she suffered 
from a gastrointestinal disability that was related to 
treatment she was receiving for her service-connected 
bilateral lower leg disability.  The Board accepts the 
veteran's hearing testimony as an NOD with respect to her 
claim for secondary service connection for a gastrointestinal 
disability pursuant to 38 C.F.R. § 20.201 (1998); see also 
Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  However, the 
RO has not issued to the veteran a Statement of the Case 
(SOC) with respect to this matter.  Under these 
circumstances, the Board must remand this claim to the RO for 
issuance of that SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care, dated since December 1992, 
from the VA Medical Center in Atlanta, 
Georgia, and from any other facility or 
source identified by the veteran.  
However, if any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should obtain the veteran's 
VRE folder.  However, if any such records 
are not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should issue the veteran a 
Statement of the Case with respect to her 
claim of entitlement to secondary service 
connection for a gastrointestinal 
disability, to include notification of 
the need to timely file a substantive 
appeal to perfect her appeal on this 
issue. 

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination (preferably, by an examiner 
who has not examined her before) to 
determine the current nature and extent 
of all bilateral foot and/or lower leg 
disability that is related to service.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in her claims 
folder, including a complete copy of this 
REMAND.  All appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should be reported 
in detail.  Such findings should include 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination; whether, and to what 
extent the veteran experiences functional 
loss during flare-ups of pain and/or 
weakness of her feet, ankles, or calves 
(to include with use or upon activity), 
and if so, the extent of additional 
functional loss suffered during such 
flare-ups (expressed in terms of 
additional degrees of lost motion, if 
possible).  

The examiner should offer a diagnosis for 
each condition found (to include specific 
indication as to whether the veteran 
currently has bilateral pes planus, a 
bilateral ankle disorder, and/or a 
bilateral calf disorder), identify the 
symptomatology attributable to each 
condition, and offer opinion as to 
whether it is as likely as not that each 
diagnosed disorder is related to 
veteran's active military service 
(specifically to include the bilateral 
pes planus and calf condition noted by 
the MEB prior to discharge).  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the veteran's claims for service 
connection for a bilateral calf 
disability and for an increased rating 
for her service-connected disability; and 
consider the issue of whether the 
appellant has timely appealed the TRIU 
issue.  All such adjudications should be 
accomplished on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In readjudicating the increased 
rating claim, the RO should take into 
consideration any functional loss due to 
pain, limited or excess movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)); specifically 
consider whether separate compensable 
evaluations are warranted for service-
connected bilateral foot, ankle, and/or 
calf disabilities; and consider whether 
the case warrants referral to the Under 
Secretary for Benefits or to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an increased rating on an 
extra-schedular basis.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

7.  If any benefits requested by the 
veteran continue to be denied, she must 
be furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before her case is 
returned to the Board for further 
appellate consideration.  However, the 
veteran is reminded that Board review of 
any issue not currently in appellate 
status (to include her claims for 
secondary service connection for a 
gastrointestinal disability and for 
service connection for a bilateral calf 
disability) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

